                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



 MIGUEL CARRERA,
                                                      Civil Action No.: 18-cv-13824 (PGS)(DEA)
               Plaintiffs,
                                                               Memorandum Opinion
 v.

 BAYVIEW LOAN SERVICING, LLC, et al.,

               Defendants.



SHERIDAN, U.S.D.J.

          This matter comes before the Court on Defendant Bayview Loan Servicing LLC’s Motion

to Dismiss Plaintiff Miguel Carrera’s complaint, (ECF No. 9). At a conference on the motion to

dismiss, Plaintiff sought an opportunity to amend his complaint because he had facts which would

undermine Defendant’s motion. The Court will permit the amendment and allow a motion to

dismiss, if appropriate. Defendant acquiesced to same; but requested that the Court address Count

V, which alleges slander of title, because it does not involve any of the amendments Plaintiff has

stated.     The motion to dismiss is granted in part and denied in part without prejudice and the

Plaintiff shall file an amended complaint. For the following reasons, Plaintiffs complaint is

dismissed with prejudice as to Count V, Slander of Title. The remainder of Plaintiffs complaint,

Counts I through IV, are dismissed without prejudice.

                                                  I

          This case arises from a State foreclosure action. On September 6, 2006, Plaintiff Miguel

Carrera executed a promissory note and mortgage in the amount of $392,000 payable to JP Morgan

Chase Bank, N.A. (“Chase”), on a property located at 230 Baldwin Street, New Brunswick, New


                                                  1
Jersey. (Compi., ECF No. 1, at ¶ 10). On March 22, 2015, the note and mortgage were assigned

to Bayview Loan Servicing, LLC (“Bayview”) (Id. at ¶ 12); and on May 10, 2016, Bayview filed

a foreclosure complaint against Plaintiff in the Superior Court of New Jersey, Chancery Division,

Middlesex County. (Foreclosure Compi., ECF No. 9-5). One of the issues in dispute is when

Plaintiff defaulted on the note and mortgage. Bayview retained Schiller Knapp Lefkowitz &

Hertzel, LLP (Schiller Knapp) as its counsel for the foreclosure action.

       On April 11, 2017, the Superior Court entered Final Judgment for foreclosure. (J. of

Foreclosure, ECF No. 9-8). On July 7, 2017, Plaintiff sought a modification of the loan, and

submitted a complete loss mitigation application. (Compi., at     ¶   14). On July 24, 2015, Plaintiff

filed a motion to stay the impending Sheriffs sale to allow review of the modification; the stay

was granted on July 25, 2017, and the Sheriffs sale was stayed until September 20, 2017. (Id. at

17).

       Plaintiff alleges that on September 19, 2017, his counsel contacted Schiller Knapp,

foreclosure attorneys for Bayview, to confirm that the Sheriffs sale had been adjourned. (Id. at ¶

18). That same day, Schiller Knapp provided Plaintiffs counsel with two letters, dated September

13 and 19, 2017 informing Plaintiff he had been denied the modification for failure to provide

requested documents by the deadline.      (Id. at   ¶   19). The next day, on September 20, 2017,

Plaintiffs counsel received an email from Schiller Knapp that contained a letter from Bayview,

dated August 1, 2017, requesting additional documents for the modification. (Id. at         ¶   21). In

response, that same day, Counsel for Plaintiff sent Schiller Knapp the additional documents that

had been requested by Bayview, and proof that those documents had been received by Bayview

on August 30, 2017. (Id. atJ22).

       On September 20, 2017, Schiller Knapp conducted the Sheriffs sale, and the property was



                                                    2
sold to a third party. (Id. at ¶ 23). On December 18, 2017, the foreclosure court entered an order

that required Bayview to review Plaintiffs modification application which had been submitted in

July 2017, with the additional documents provided in August 2017, and required Bayview to

provide anexplanation for any denial and provide a copy to the court. (Id. at ¶ 27). After the third-

party purchaser of the property filed a motion to confirm the Sheriffs sale and dismiss Plaintiffs

objection to the sale, on March 29, 2018, the foreclosure court ordered Bayview to either approve

or deny the modification application within fourteen days, and if the modification was denied,

Bayview was to provide a basis for the denial. (Id. at     ¶ 31).   Finally, on April 12, 2018, Schiller

Knapp submitted a letter from Bayview, dated March 22, 2018, which purported to deny

Defendant’s modification application based upon Plaintiffs failure to provide documents. (Id. at

¶ 21).
         Plaintiffbrought the present suit against both Bayview and S chiller Knapp, bringing claims

for violations of 15 U.S.C.   §   1692(e) of the of the Fair Debt Collection Practices Act (“FDCPA”),

(Count I), violations of 15 U.S.C.     §   1692(f) of the FDCPA (count II), violations of 15 U.S.C.   §
1692(d) of the FDCPA (count III), a claim for respondeat superior against Bayview (Count IV),

and slander of title (Count V).

                                                     II

         On a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), the

Court is required to accept as true all allegations in the Complaint and all reasonable inferences

that can be drawn therefrom, and to view them in the light most favorable to the non-moving

party. See Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 (3d Cir. 1994). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)



                                                     3
(quoting Bell Ati. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Third Circuit set forth a

three-part analysis for determining whether not a complaint may survive a motion to dismiss for

failure to state a claim:

        First, the court must “tak[e] note of the elements a plaintiff must plead to state a
        claim.” Second, the court should identify allegations that, “because they are no
        more than conclusions, are not entitled to the assumption of truth.” Finally, “where
        there are well-pleaded factual allegations, a court should assume their veracity and
        then determine whether they plausibly give rise to an entitlement for relief.”

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010).

        “This means that [the] inquiry is normally broken into three parts: (1) identifying the

elements of the claim, (2) reviewing the complaint to strike conclusory allegations, and then

(3) looking at the well-pleaded components of the complaint and evaluating whether all of the

elements identified in part one of the inquiry are sufficiently alleged.” Malleus v. George, 641

F.3d 560, 563 (3d Cir. 2011). While a court will accept well-pleaded allegations as true for the

purposes of the motion, it will not accept bald assertions, unsupported conclusions, unwarranted

inferences, or sweeping legal conclusions cast in the form of factual allegations. Iqbal, 556 U.S.

at 678-79; see also Morse v. Lower Merion School District, 132 F.3d 902, 906 (3d Cir. 1997). A

complaint should be dismissed only if the well-pleaded alleged facts, taken as true, fail to state a

claim. See In re Warfarin Sodium, 214 F.3d 395, 397-98 (3d Cir. 2000).

                                                             III

       Plaintiff claims that Bayview slandered Plaintiffs title to the property “[b]y allowing the

property to proceed through [a] [S]heriffl’s] sale and the recording of the Sheriff’s Deed by the

third-party purchaser   .   .   .   .“   (Compl. at   ¶   36). Based on this, “Defendants have permitted the

publication of a dishonest assertion concerning plaintiffs title, causing plaintiff special damages.”

(Id.) In response, Bayview argues that this claim is barred by New Jersey’s economic loss doctrine,



                                                             4
because this claim is based upon the foreclosure sale, which resulted from Plaintiffs default of his

contractual obligations under the note and mortgage.

        The economic loss doctrine “prohibits plaintiffs from recovering in tort economic losses

to which their entitlement only flows from a contract.” Bracco Diagnostics, Inc. v. Bergen

Brunswig Drug Co., 226 F. Supp. 2d 557, 562 (D.N.J. 2002) (quoting Duquesne Light Co. v.

Westinghouse Elec. Co., 66 F.3d 604, 618 (3d Cir. 1995)). When a tort claim is asserted alongside

a breach of contract claim, the tortious conduct must be “extrinsic to the contract between the

parties.” Longo v. Envtl. Prot. & Improvement Co., No. 2:16-09114, 2017 U.S. Dist. LEXIS

85681, at     *   15-16 (D.N.J. June 5, 2017) (quoting State Capital Title & Abstract Co. v. Business

Serv., LLC, et al., 646 F. Supp. 2d 668, 676 (D.N.J. 2009)). “[I]f through its tort claim, a plaintiff

simply seeks to enhance the benefit of the bargain [it] contracted for, the economic loss doctrine

applies.” G&F Graphic Servs. v. Graphic Innovators, Inc., 18 F. Supp. 3d 583, 588-89 (D.N.J.

2014). “If, however, a plaintiff asserts that a defendant breached a duty owed to the plaintiff that

is independent of the duties that arose under the contract, the economic loss doctrine does not

apply.” Id.

        Courts in this district have found the economic loss doctrine bars claims for slander of title,

a tort-based claim, because it is “rooted in the contractual relationship between the parties based

upon the executed Note and Mortgage.” Perez v. JPMorgan Chase Bank, N.A., No. 14-2279, 2016

U.S. Dist. LEXIS 24689, at *19..20(D.N.J. Feb. 29, 2016) (finding that the economic loss doctrine

barred claims for slander of title in an action arising from a mortgage loan transaction); see also

Kin Wong v. Wells Fargo BankN.A., No. 14-5204, 2015 U.S. Dist. LEXIS 142518, at *9 (D.N.J.

Oct. 20, 2015) (same); Coleman v. Deutsche Bank Nat. Trust Co., No. 15-1080, 2015 U.S. Dist.

LEXIS 61875 at *4 (D.N.J. May 12, 2015) (same). Here, Plaintiffs claim for slander of title is



                                                     5
based upon his contractual relationship with Bayview: Plaintiff executed a promissory note with

Chase, secured by a mortgage and note that was later assigned to Bayview; Plaintiff defaulted on

the mortgage and note; a final judgment of foreclosure was entered; and finally, because of the

foreclosure, the property was sold at the Sheriffs sale. Accordingly, the economic loss doctrine

bars Count V. For that reason, Count V of Plaintiffs complaint is dismissed with prejudice.

       Moreover, even if the economic loss doctrine did not bar this claim, Plaintiff has failed to

adequately plead slander of title.   To state a claim for slander of title, Plaintiff must show:

“(1) publication (2) with malice (3) of false allegations concerning plaintiffs property or product

(4) causing special damages, i.e., pecuniary harm.” Intervet, inc. v. Mileutis, Ltd., No. 15-1371,

2017 U.S. Dist. LEXIS 64266, at *11 n.4 (D.N.J. Apr.27, 2017) (quoting System Operations, Inc.

v. Scientiflc Games Dcv. Corp., 555 F.2d 1131, 1140 (3d Cir. 1977)); see also Stewart Title Guar.

Co. v. Greenlands Realty L.L.C., 58 F. Supp. 2d 370, 388 (D.N.J. 1999).      “Malice is defined as

the intentional commission of a wrongful act without just cause or excuse.” Stewart Title Guar.

Co., 58 F. Supp. 2d at 388. Plaintiffs complaint fails to describe how Bayview, in publishing

information about the Sheriffs sale, acted with malice, or even whether it published any false

information.   Further, the Sheriffs deed was published by the third-party purchaser, and not

Bayview. Accordingly, Plaintiffs complaint in this regard fails to state a claim upon which relief

may be granted. An order consistent with this Memorandum Opinion will be entered.



Dated: March   ç, 2019


                                             PETER G. SHERIDAN, U.S.D.J.



                                                 6
